Per Curiam.
The present suit was brought under the Death act to recover the pecuniary loss sustained by the widow and next of kin of Edward Schaublin, whose death, as plaintiff claimed, was the direct result of the carelessness of an employe of the defendant company in the driving of a truck belonging to it. The trial resulted in a verdict in favor of the plaintiff, the jury awarding her $20,854.08. We are asked to set aside this verdict upon two grounds—first, because it is against the weight of the evidence; second, because it is excessive. Our examination of the proofs satisfies us that the jury was justified in its finding that decedent’s death was due solely to the carelessness of defendant’s employe in the driving of the latter’s truck; and that, although the award is large, it is not so clearly excessive as to justify us in setting aside the verdict.
The rule to show cause will be discharged.